             Case 21-11653-amc                 Doc 40       Filed 07/21/21 Entered 07/21/21 12:06:19                                    Desc Main
                                                            Document     Page 1 of 2

      Fill in this information to identify the case:

                     Koleszar Farm LLC
      Debtor name __________________________________________________________________

                                               Eastern
      United States Bankruptcy Court for the: ______________________                 PA
                                                                     District of _________

                                21-11653-amc
      Case number (If known): _________________________
                                                                                 (State)
                                                                                                                                           Check if this is an
                                                                                                                                               amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                   12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete          Name, telephone number, and      Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional          unliquidated,   total claim amount and deduction for value of
                                                                             services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff

1
     PECO Energy                            same                             trade debt                                                                    $491.47
     PO Box 37629
     Philadelphia, PA 19101

2
     Verizon                                same                             trade debt                                                                    $ 55.95
     PO Box 16803
     Newark, NJ 07101

3
     Wilmington Trust, N.A. same                                             mortgage              disputed unknown $900,000 unknown
     c/o Fay Servicing
     P.O. Box 619063
     Dallas, TX 75261-9063
4




5




6




7




8




    Official Form 204         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                     page 1
             Case 21-11653-amc               Doc 40      Filed 07/21/21 Entered 07/21/21 12:06:19                                    Desc Main
                                                         Document     Page 2 of 2

    Debtor        Koleszar Farm LLC
                 _______________________________________________________                                              21-11653-amc
                                                                                               Case number (if known)_____________________________________
                 Name




     Name of creditor and complete         Name, telephone number, and   Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   email address of creditor     (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           contact                       debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                         professional           unliquidated,   total claim amount and deduction for value of
                                                                         services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                         government
                                                                         contracts)
                                                                                                                Total claim, if    Deduction for       Unsecured
                                                                                                                partially          value of            claim
                                                                                                                secured            collateral or
                                                                                                                                   setoff

9




10




11




12




13




14




15




16




17




18




19




20




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 2
